Citation Nr: 0409150	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-05 072	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for left cerebrovascular 
accident (CVA) and dementia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from November 1961 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 RO decision which 
denied service connection for left CVA and dementia secondary 
to shrapnel fragment wound with retained metallic fragments 
in the scalp.  

A hearing was held in July 2003, before the Veterans Law 
Judge signing this document.  The Veterans Law Judge had been 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The CVA is not the result of a disease or injury in 
service, and is not related to, or aggravated by, service-
connected shrapnel fragment wound with retained metallic 
fragments in the scalp.



CONCLUSION OF LAW

Residuals of a CVA was not incurred in or aggravated by 
service, nor is it shown to be proximately due to, the result 
of, or aggravated by service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310(a), 3.326 (2003)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel has held that this aspect of Pelegrini constituted 
dicta.  VAOPGCPREC 1-2004 (2004).

The RO provided this notice in a letter dated in March 2002.  
The VCAA notice letter did not explicitly contain the 
"fourth element;" however, the letter did tell him to 
furnish information with regard to any person having relevant 
evidence, and advised him that he could furnish records.  
This information should have put him on notice to submit 
relevant evidence in his possession. 

In Pelegrini, the majority also expressed the view that a 
claimant was entitled to VCAA notice prior to initial 
adjudication of the claim, but declined to specify a remedy 
were adequate notice was not provided prior to initial RO 
adjudication.  Pelegrini v. Principi, at 420-2.  

Althought the VCAA notice was provided after the initial 
adjudication, the veteran was not prejudiced.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  

I.  Factual Background

A review of the veteran's service medical records reflects a 
notation of "shrapnel occiput" which was the result of 
enemy action.  On service separation examination in March 
1966, a 1-inch scar in the scalp was noted.  

On VA examination in June 1971, the diagnoses included 
metallic foreign bodies below the occipital bone.  A skull X-
ray study showed a single metallic foreign body in the soft 
tissues just below the occipital bone to the right of the 
midline.  

In a June 1976 RO decision, service connection for residuals 
of a shell fragment wound with retained metallic fragments in 
the scalp and neck was granted with a 0 percent 
(noncompensable) evaluation.  

VA and private medical records essentially reflect treatment 
for a variety of disorders including hypertension and 
retinitis pigmentosa.  

Private medical records dated in May 2000 reveal that the 
veteran's principal diagnosis was status post left main 
coronary artery CVA with right hemiparesis.  His secondary 
diagnosis was hypertension.  It was noted that the veteran 
was found in his car aphasic with right hemiparesis with 
work-up revealing left main coronary artery cerebrovascular 
accident.  A carotid study showed only mild stenosis.  A 
magnetic resonance imaging (MRI) study revealed left main 
coronary artery CVA with some mild hemorrhaging at the left 
basal ganglia vicinity.  

VA medical records dated from March 2000 to October 2000 were 
received.  A June 2000 record shows that the veteran was seen 
following hospitalization for CVA with right-sided weakness 
and expressive aphasia.  The diagnostic assessment included 
status post CVA while temporarily off of aspirin therapy, 
unsure if ischemic versus hemorrhagic.  

A December 2000 private MRI study reflects an impression of 
old left middle cerebral artery territory infarction; 
metallic artifact obscuring portions of the brain, and no 
acute disease noted.  

On VA brain examination in January 2001, the history of 
shrapnel wound injury to the held with retained metal 
fragments in the occipital area was noted.  It was also noted 
that the veteran had a history of hypertension and had 
suffered a stroke in May 2000.  The veteran indicated that he 
was not told whether or not there was a connection between 
his shrapnel injury and the CVA.  He denied any symptoms of 
paralysis or weakness at the time of the shrapnel injury.  

The diagnoses included left hemisphere CVA, and scalp wound 
with shrapnel wound.  The examiner commented that he could 
not think of any significant relationship between these two 
diagnoses, and therefore, concluded that it was more probable 
than not that they were not related.  The examiner concluded 
that he could not establish any relationship and it would be 
unlikely that there would be a relationship.  

On VA scar examination in May 2001, the veteran reported the 
history of shrapnel wound to the posterior scalp while in 
Vietnam.  It was noted that he did not have the fragment 
surgically removed nor did he notice any fragments being 
extruded through the skin spontaneously since that time.  The 
diagnosis was shrapnel wound with shrapnel fragment under the 
surface of the skin with no discernable scar in the posterior 
scalp.  


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, service connection will be granted for a 
disability that is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310.  
Secondary service connection can also be granted for 
additional disability that results from aggravation of a non-
service connected disease or disability by a service-
connected disease or disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

It has not been contended, nor is there evidence that the 
veteran incurred the CVA on a direct basis during active 
service.  Rather he contends that the CVA developed secondary 
to the service-connected residuals of a shrapnel fragment 
wound with retained metallic fragments in the scalp.  

There is no competent evidence linking the CVA to the service 
connected shrapnel wound.  The only competent evidence on 
this question consists of the opinion of the VA examiner in 
January 2000.  That examiner found that it was unlikely that 
the CVA and shrapnel wound were related.  This opinion was 
based on review of the evidence and thus has significant 
probative value.  Since there is no competent evidence 
against this opinion, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for CVA, on a direct or secondary basis.  

The Board has considered the veteran's testimony and 
contentions that the CVA was the result of the shrapnel 
wound.  However, as a lay person, he is not competent to 
express an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, in this case, there 
is no competent evidence showing that his CVA is related to 
the residuals of a shrapnel fragment wound with retained 
metallic fragments in the scalp, therefore, there is no 
showing that there is additional impairment caused by the 
service-connected disability.  

Since the preponderance of the evidence is against the 
veteran's claim of service connection for CVA, the claim is 
denied.  


ORDER

Entitlement to service connection for CVA and dementia is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



